  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SAMUEL ALLAN McCORMICK,    )
                           )
     Petitioner,           )
                           )                  CIVIL ACTION NO.
     v.                    )                    2:16cv786-MHT
                           )                         (WO)
CHRISTOPHER GORDY, Warden, )
Limestone Correctional     )
Facility, and LUTHER       )
STRANGE, Attorney General )
for the State of Alabama, )
                           )
     Respondents.          )


                         OPINION AND ORDER

      This case is before the court on petitioner Samuel

Allan McCormick’s motion to file an out-of-time appeal.

      On   March   25,   2019,   this   court    entered   an   order

denying     McCormick’s     motion      for    relief   from    final

judgment under Fed. R. Civ. P. 60(b)(4), by which he

had   sought   relief     from   this    court’s    November     2016

judgment denying his 28 U.S.C. § 2254 habeas petition
without    an     evidentiary      hearing.      McCormick        did   not

appeal from this court’s March 25 order.

     On August 23, 2019, McCormick filed the pending

motion to file an out-of-time appeal pursuant to Rule

4(a)(6) of the Federal Rules of Appellate Procedure.* As

grounds    for    his    motion,    he    states     that   he    did   not

receive a copy of the court’s March 25 order and that

it   was   not    until    July    2,    through     an   order    of   the

Eleventh Circuit Court of Appeals denying a petition

for writ of mandamus he filed, that he first learned

this court had denied his Rule 60(b)(4) motion.                         See

Motion to File an Out-of-Time Appeal (doc. no. 109) at

2.   McCormick requests that this court grant his August

23   motion      and    reopen    the    time   to   file   an     appeal.

According to McCormick: “No party will be prejudiced by

*  Although McCormick’s motion was date-stamped as
received in this court on August 29, 2019, the court,
under the prison mailbox rule, deems the motion to have
been filed on the date McCormick represents that he
delivered it to prison authorities for mailing, i.e.,
August, 23, 2019. See Houston v. Lack, 487 U.S. 266,
271-72 (1988); Washington v. United States, 243 F.3d
1299, 1301 (11th Cir. 2001).
                           2
the   allowance     of    this      out-of-time   appeal.    However,

refusal to grant this motion will prejudice McCormick.”

Id.

      Rule    4(a)(1)    of   the    Federal   Rules   of   Appellate

Procedure provides that a party who wants to appeal a

judgment or order entered in a civil case must file a

notice of appeal with the clerk of the district court

within 30 days after entry of the judgment or order

appealed from.          Rule 4(a)(6) of the Federal Rules of

Appellate Procedure authorizes the district court to

reopen the time for filing an appeal upon a motion,

where all the following conditions are satisfied:

             “(A) the court finds that the moving
             party did not receive notice under
             Federal Rule of Civil Procedure 77(d)
             of the entry of the judgment or order
             sought to be appealed within 21 days
             after entry;

             “(B) the motion is filed 180 days
             after the judgment or order is entered
             or within 14 days after the moving
             party receives notice under Federal
             Rule of Civil Procedure 77(d) of the
             entry, whichever is earlier; and


                                     3
           “(C) the court finds           that       no   party
           would be prejudiced.”

Fed. R. App. P. 4(a)(6).

    Considering McCormick’s August 23 motion in light

of the requirements of Rule 4(a)(6), this court finds

the factual assertions in it are credible and therefore

finds he did not receive, within 21 days after entry,

notice of this court’s March 25 order denying his Rule

60(b)(4)    motion.   See        Fed.    R.    App.       P.    4(a)(6)(A).

Further, the court is satisfied, and therefore finds,

that no party would be prejudiced by the reopening of

the time for him to file an appeal from the March 25

order. See Fed. R. App. P. 4(a)(6)(C).

    Rule 4(a)(6)(B) provides an outer time limit of 180

days, after entry of the judgment or order sought to be

appealed,    for   moving   to     reopen      the    time      to   appeal.

Under this outer time limit, McCormick would have until

September    21,   2019,    to    move    to   reopen          the   time   to

appeal from this court’s March 25 order. He filed this



                                    4
motion    on    August     23,     2019--well       within    the       180-day

limit.

       Under    Rule    4(a)(6)(B),         McCormick    must      also    have

moved to reopen the time to appeal within 14 days after

he     received    notice,       under       Federal     Rule      of     Civil

Procedure 77(d), of the entry of this court’s March 25

order, if that time is earlier than 180 days after

entry of that order. McCormick states that he learned

of     this    court’s     March       25   order    denying       his     Rule

60(b)(4)       motion     through      statements       by   the    Eleventh

Circuit in its July 2 mandamus order. See Motion to

File an Out-of-Time Appeal (doc. no. 109) at 2.                           Thus,

it could be argued that McCormick had actual notice of

this court’s March 25 order by way of those statements

by the Eleventh Circuit. McCormick filed his motion to

reopen the time to appeal on August 23--more than 14

days    after     entry    of    the    Eleventh       Circuit’s        July   2

order.        However, the 14-day limit in Rule 4(a)(6)(B)

applies where “the moving party receives notice under


                                        5
Federal Rule of Civil Procedure 77(d) of the entry.”

(Emphasis added.) And Rule 77(d) provides that notice

of entry of the judgment or order is to be served by

the   clerk     of    the     district      court,      or    by    a     party   as

specified in Fed. R. Civ. P. 5(b). See Fed. R. Civ. P.

77(d).    Because       any    notice       of   this    court’s          March   25

order    that    may    have     been       contained        in    the    Eleventh

Circuit’s July 2 order was not served by the clerk of

the district court, or by a party as specified in Rule

5(b), such notice was not notice for purposes of Rule

77(d). Because McCormick has received no notice under

Rule 77(d), the 14-day limit in Rule 4(a)(6)(B) does

not bar his August 23 motion to reopen the time to

appeal.    And       because    his     August     23    motion          was   filed

within 180 days after the entry of this court’s March

25 order, the August 23 motion is timely under Rule

4(a)(6)(B).

                                      ***




                                        6
       Accordingly, because McCormick’s motion to reopen

the time to appeal satisfies all the requirements of

Rule    4(a)(6),   it    is     ORDERED    that    petitioner        Samuel

Allan McCormick’s motion to file an out-of-time appeal

(doc.    no.   109)   is   granted,       and     thus   the    time    for

petitioner McCormick to file an appeal is reopened.

       Petitioner       McCormick         is    advised        that    any

notice of appeal of this court’s order of March

25, 2019, denying his Rule 60(b)(4) motion, must

be     filed   within      14    days     after      entry      of     this

order, which has been entered today. See Fed. R.

App. P. 4(a)(6).

       DONE, this the 3rd day of September, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
